                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PENSION PLAN FOR PENSION TRUST
                                   7     FUND FOR OPERATING ENGINEERS, et                  Case No. 4:18-cv-07419-KAW
                                         al.,
                                   8                                                       ORDER DENYING PLAINTIFFS’
                                                       Plaintiffs,                         REQUEST TO VACATE THE 7/18/19
                                   9                                                       HEARING; ORDER GRANTING
                                                 v.                                        TELEPHONIC APPEARANCE
                                  10
                                         J&J EQUIPMENT, INC.,                              Re: Dkt. No. 35
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On July 12, 2019, Plaintiffs’ file a request to vacate the July 18, 2019 hearing on the

                                  14   motion for default judgment and to have the motion decided on the papers. That request is

                                  15   DENIED.

                                  16          Plaintiffs are, however, granted permission to appear telephonically at the proceeding.

                                  17   Counsel shall comply with the Court’s Standing Order on Procedures for Telephonic Appearances,

                                  18   available online at http://cand.uscourts.gov/kaworders. This includes personally arranging the

                                  19   telephonic appearance with CourtCall—a paid, private service—in advance of the hearing date.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 15, 2019

                                  22                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  23                                                   United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
